COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  JESSE LEE MOLINAR,                            '
                                                                 No. 08-17-00249-CR
                    Appellant,                  '
                                                                   Appeal from the
  v.                                            '
                                                                 143rd District Court
  THE STATE OF TEXAS,                           '
                                                              of Ward County, Texas
                                                '
                    Appellee.
                                               '             (TC# 17-05-05841-CRW)

                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 7TH DAY OF AUGUST, 2019.

                                           REBECCA SIMMONS, Former Justice

Before McClure, C.J., Palafox, J., and Simmons, Former Justice
Simmons, Former Justice (Sitting by Assignment)